Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1956
                      Lower Tribunal No. F93-31367
                          ________________

                       Estaban Sosa-Martinez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Estaban Sosa-Martinez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.